                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JADA H., Individually, and on                :            CIVIL ACTION
 behalf of A.A.H.,                            :
                      Plaintiff,              :
                                              :
                v.                            :
                                              :
 PEDRO RIVERA, et al.,                        :            No. 18-487
                   Defendants.                :

                                           ORDER

       AND NOW, on June 6, 2019, upon consideration of Plaintiff’s Motion for Attorney’s

Fees and Costs (doc. 32) and all responses thereto, it is ORDERED that Plaintiff is awarded

$43,659.40 in fees and costs.

                                                    BY THE COURT:


                                                    /s/ Timothy R. Rice
                                                    TIMOTHY R. RICE
                                                    U.S. MAGISTRATE JUDGE
